 In the Matter of AMERICANSMELTING & REFININGCo.,EMPLOYERandINTERNATIONALBROTHERHOOD OF BOILERMAKERS,IRON SHIPBUILDERS& HELPERS OFAMERICA,AFL,PETITIONERIn the Matter of AMERICANSMELTING & REFINING CO., EMPLOYERandUNITED ASSOCIATION OFJOURNEYMEN AND APPRENTICES OF THEPLUMBING AND PIPE FITTING INDUSTRY OF THE UNITED STATES ANDCANADA, AFL, PETITIONERCases Nos. 10L+'-R-19 and 16E -R-20, respectively.Decided June30, 1948DECISIONANDDIRECTION OF ELECTIONSUpon petitions duly filed, a hearing in the above consolidated caseswas held before a hearing officer of the National Labor RelationsBoard.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-man panel consisting of the undersigned BoardMembers. *Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.i International Union of Mine,Mill and Smelter Workers, C. I. 0., moved to intervene onits own behalf and on behalf of its Local Union No. 509. On the ground that the Intervenorhad not complied with Section 9 (f), (g), and(h) of the Act,the hearing officer grantedthe motion to intervene only for a limited purpose.Since the date of the hearing, inMatter of American Chain and Cable Company,Inc,Case No 4-R-2752(issued February17, 1948),the Board has held that a non-complying union which has a contract may inter-vene without such limitation,and may present evidence on all relevant issuesHowever,the record in this case clearly shows that the hearing officer permitted the Intervenor toadduce evidence bearing on all the issues.In these circumstances,we find that the hearingofficer's ruling limiting the Intervenor's participation in the hearing was not prejudicial.SeeMatter of The Baldwin Locomotive Works,76 N L. R B. 922.We also find that the hearing officer's ruling denying the motion to intervene made bySilverio Alva, an individual employee,for the purpose of "demonstrating...that the[boiler shop employees]...are all for the intervening union" is correct.In any event,it is clear that the interests of this employee were adequately represented by the Intervenor.SeeMatter of The Baldwin Locomotive Works, supra.'Members Houston, Murdock,and Gray.78 N. L.R. B., No. 12.75 76DECISIONSOF NATIONALLABOR RELATIONS BOARD2.The labor organizations named below claim to represent em-ployees of the Employer.3.A question of representation exists concerning the representationof employees of the Employer, within the meaning of Section 9 (c) (1)and Section 2 (6) and (7) .of the Act.24.The appropriate units ; the determination of representatives.The Petitioner in Case No. 16E-R-19, herein called the Boilermak-,ers, seeks a unit composed of all mechanics and their apprentices in theboiler shop at the Employer's El Paso, Texas, plant, excluding super-visors.-'The Petitioner in Case No. 16E-R-20, herein called the PipeFitters, seeks a unit composed of all steam fitters, pipe fitters, pipewelders, and apprentices in these categories employed in the pipe shopat this plant, excluding supervisors.The Employer takes no positionwith respect to the requested units.The Intervenor asserts that theproposed units are inappropriate, contending that the employeessought by the Boilermakers and the Pipe Fitters, respectively, are apart of the existing plant-wide production and maintenance unit whichthe Intervenor currently represents.The mechanics in the boiler shop work under separate supervisionand perform work of the traditional boilermaker type.The steamfitters, pipe fitters, pipe welders, and their apprentices work in thepipe shop under separate supervision, and likewise are skilled crafts-men.Because the employees in both of the units sought constitutewell-defined, homogeneous groups of craftsmen, frequently representedon a separate basis for collective bargaining purposes, we believethat they may, if they so desire, constitute separate units.4They mayalso continue to function as part of the production and maintenanceunit in which, for approximately 10 years, they have been included.We shall, therefore, direct separate elections in the following votinggroups:2We find no merit in the Intervenor's contention that the agreement between the Em-ployer and the Intervenor executed on August 21, 1947, and effective July 1, 1947, con-stitutes a bar to this proceeding,as the parties entered into this contract after the filingof the petitions hereinSeeMatter ofB. F. GoodrichChemical Company(Geon Plant),75 N. L. R B. 1142,and cases cited therein.In viewof the foregoing,we also find no merit in the Intervenor's further contentionthat the provisions of Section 103 of the Labor Management RelationsAct, 1947,renderthe contract a bar to this proceeding.SeeMatter of National Tube Company,76 N L.ItB. 1199'The classifications included within the unit sought by the Boilermakers are boiler-makers,welders, blacksmiths, steamhammer operators,car repairmen,and apprenticesin the afore-mentioned categories4Matterof DavenportMachine C Ioinndi y Co , 76 N LR B 938;Matter of YubaManufacturingCompany,74 N. L. R. B.157;Matter of General Motors Corporation, 76N. L It. B 879;Matter of B F Goodrich Chemical Company(Goon Plant),75 N. L R. B.1142; andMatter of Heyden Chemical Corporation,72 N. L. It. B. 1240. AMERICAN SMELTING & REFINING CO.77(a)All mechanics and apprentices in the boiler shop at the Em-ployer's El Paso, Texas, plant, excluding all supervisors as defined inthe Act;(b)All steam fitters, pipe fitters, pipe welders, and their apprentices.In the pipe shop at the Employer's El Paso, Texas, plant, excludingall supervisors as defined in the Act.However, we shall make no final unit determinations at this time,but shall be guided in part by the desires of these employees as ex-pressed in the elections hereinafter directed.If, in these elections,the employees select the Boilermakers and the Pipe Fitters, respec-tively, they will be taken to have indicated their desire to constituteseparate appropriate units.We shall not place the Intervenor's name.on the ballot, as it has not complied with Section 9 (f), (g), and (h),of the Act, as amended.5DIRECTION OF ELECTIONSAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, elections bysecret ballot shall be conducted as early as possible, but not later thanthirty (30) days from the date of this Direction, under the directionand supervision of the Regional Director for the Region in which thesecases were heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, among theemployees in the voting groups indicated below, who were employedduring the pay-roll period immediately preceding the date of thisDirection of Elections, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated prior tothe date of the elections, and also excluding employees on strike whoare not entitled to reinstatement :(1)The employees in the voting group 'described in paragraph 4(a), above, to determine whether or not they desire to be represented,for the purposes of collective bargaining, by International Brother-hood of Boilermakers, Iron Ship Builders & Helpers of America, AFL;(2)The employees in the voting group described in paragraph- 4(b), above, to determine whether or not they desire to be represented,for the purposes of collective bargaining, by United Association ofJourneymen and Apprentices of the Plumbing and Pipe FittingIndustry of the United States and Canada, AFL.5Matter ofBete-Fo, m Corset Company,75 N. L.It.B. 174.